ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of first degree murder, § 565.020, RSMo Supp.1991, one count of assault in the first degree, § 565.050, RSMo 1986, and two counts of armed criminal action, § 571.015, RSMo 1986. He was sentenced by the court as a prior offender to life imprisonment without the possibility of probation or parole on the first degree murder charge, fifteen years on the first degree assault charge, thirty years on one armed criminal action charge, and fifteen years on the other. All counts were ordered to be served concurrently. He also appeals from the denial of his Rule 29.15 post-conviction relief motion without an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).